Citation Nr: 0717815	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-17 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
residuals of an injury of the lumbar spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from May 1981 to May 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida,  Regional 
Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his Appeal To Board Of Veterans Appeals (VA Form 9) dated 
in April 2004, the veteran checked two boxes to indicate that 
he wanted a Board hearing at the local VA office, and that he 
did not want a Board hearing.  The RO sent a letter to the 
veteran in January 2006 requesting, in essence, that he 
specify whether he desired a Travel Board hearing at the RO 
before a Member of the Board, a hearing before a Member of 
the Board in Washington D.C., a videoconference hearing with 
a Member of the Board, or instead did not want a hearing.  In 
response, the veteran returned the form after having checked 
a box to indicate that he desired a hearing with a Member of 
the Board via videoconference at the RO.  Subsequently, in a 
written statement dated in February 2006, the veteran's 
representative repeated the veteran's request for a 
videoconference hearing.  

The hearing request remains outstanding.  A hearing before a 
traveling Veterans Law Judge or via videoconference must be 
scheduled at the RO level, and, accordingly, a remand is 
required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) ("claimant has right to a 
hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).  


Accordingly, the case is REMANDED for the following action:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board 
via videoconference, and notify him of 
the scheduled hearing at the latest 
address of record.  A copy of the notice 
provided to the veteran of the scheduled 
hearing should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




